In an action to recover damages for personal injuries, the third-party defendant appeals from an order of the Supreme Court, Nassau County, dated August 24, 1960, denying its motion, pursuant to section 193-a of the Civil Practice Act and rule 112 of the Rules of Civil Practice, for judgment on the pleadings dismissing the third-party complaint. Order reversed on the law, with $10 costs and disbursements, and motion granted. No questions of fact were presented or considered. Under the complaint in the main action, which cannot reasonably be interpreted as including an allegation of passive negligence, the third-party plaintiff may be held liable only upon proof that it was guilty of active negligence in creating the condition which is alleged to have caused the accident. Consequently the third-party complaint does not state a cause of action for indemnity against the third-party defendant (Putvin v. Buffalo Elec. Co., 5 N Y 2d 447). Nolan, P. J., Beldock, Ughetta, Kleinfeld and Pette, JJ., concur.